DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 was filed after the mailing date of the Application on September 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 16, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed March 14, 2022, with respect to claims 1-20 rejection under 35 U.S.C. 102(a)(1) as being anticipated by Komala et al. (U.S. Patent Application Publication 2019/0236058A1) hereinafter “Komala”, have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. 102(a)(1)  of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method”, particularly characterized by: 
“causing a sensor to obtain sensor data at a first time, wherein the sensor obtains the sensor data by emitting waves towards a detector; 
determining that the detector has detected the waves at a second time, wherein the second time is based on the first time and an initiation delay of the sensor; 
receiving the sensor data from the sensor at a third time, wherein the third time is based on the second time and an acquisition delay of the sensor; 
verifying operation of the sensor based on at least one of the first time, the second time, or the third time; and 
further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold, wherein the sensor is utilized to sense a driving environment during autonomous driving of an autonomous driving vehicle”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “wherein the second time is based on the first time and an initiation delay of the sensor; 
wherein the third time is based on the second time and an acquisition delay of the sensor; and 
further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold.

In that the dependent claims 2-11 depend ultimately from allowable, independent claim 1, these dependent claims 2-11 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 12 as amended, the art of the record discloses some of the claimed features of “A method”, particularly characterized by: 
“causing a sensor to obtain sensor data at a first time, wherein: 
the sensor obtains the sensor data by detecting waves; and 
the sensor is unable to generate the waves that are detected by the sensor; 
generating a stimulus for the sensor to detect at a second time, wherein the second time is based on the first time and an initiation delay of the sensor; 
receiving the sensor data from the sensor at a third time, wherein the third time is based on the second time and an acquisition delay of the sensor; 
verifying operation of the sensor based on at least one of the first time, the second time, or the third time; and 
further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold, wherein the sensor is utilized to sense a driving environment during autonomous driving of an autonomous driving vehicle”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “wherein the second time is based on the first time and an initiation delay of the sensor; 
wherein the third time is based on the second time and an acquisition delay of the sensor; and 
further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold”.

In that the dependent claims 13-19 depend ultimately from allowable, independent claim 12, these dependent claims 13-19 are allowable for, at least, the reasons for which independent claim 12 is allowable.

Regarding independent claim 20 as amended, the art of the record discloses some of the claimed features of “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations”, particularly characterized by: 
“causing a sensor to obtain sensor data at a first time, wherein the sensor obtains the sensor data by emitting waves towards a detector; 
determining that the detector has detected the waves at a second time, wherein the second time is based on the first time and an initiation delay of the sensor; 
receiving the sensor data from the sensor at a third time, wherein the third time is based on the second time and an acquisition delay of the sensor; 
verifying operation of the sensor based on at least one of the first time, the second time, or the third time; and further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “wherein the second time is based on the first time and an initiation delay of the sensor; 
wherein the third time is based on the second time and an acquisition delay of the sensor; and 
further verifying operation of the sensor based on that the initiation delay or the acquisition delay is within a corresponding threshold”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (Chinese patent Document Publication CN109743128A) teaches a vehicle-mounted multi-information synchronous control system and method;
Subramanya (U.S. Patent 8872674B1) teaches a method of using a directional sensor for the purposes of detecting the presence of a vehicle or an object within a zone of interest on a roadway or in a parking space;
Gehrels et al. (U.S. Patent Application Publication 2015/0241553A1) teaches a radar data processing system is disclosed. The system includes a microcontroller and a data receiver-transmitter integrated circuit coupled to the microcontroller;
Thome et al. (U.S. Patent 7358892B2) teaches techniques for coherent combining radars include generating a phase and range calibration and initialization values for adjusting a time delay and a phase of a transmitted pulse from one of the radars;
Körner et al. (European Patent Document Publication  EP2818889A2) teaches a driver assistance system in a motor vehicle with at least one control device;
Peters et al. (U.S. Patent Application Publication 2018/0046183A1) teaches a vehicle system includes a processor programmed to receive sensor signals from a LIDAR sensor;
Nakamura  (U.S. Patent Application Publication 2017/0273161A1) teaches an object detection apparatus;
Gazit et al. (U.S. Patent Application Publication 2016/0003938A1) teaches a vehicle radar with beam adjustment;
Orr (U.S. Patent Application Publication 2015/0260851A1) teaches a radar warning receiver with position and velocity sensitive functions;
Bell et al. (U.S. Patent 6400308B1) teaches a high performance vehicle radar system;
Ingram et al. (U.S. Patent Application Publication 2019/0277962A1) teaches tailoring sensor emission power to map, vehicle state, and environment;
Zhu et al. (U.S. Patent Application Publication 2015/0310281A1) teaches methods and systems for object detection using multiple sensors;
 Josefsberg et al. (U.S. Patent 10404261B1) teaches a radar target detection system for autonomous vehicles with ultralow phase noise frequency synthesizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is (571)270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloir can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/PETER M BYTHROW/Primary Examiner, Art Unit 3648